EXHIBIT 10.10

 

THE MANITOWOC COMPANY, INC.

 

[g17711jeimage001.gif]RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated the           
day of            , 20     (the “Grant Date”), is granted by THE MANITOWOC
COMPANY, INC. (the “Company”) to [Name of Employee], an employee of the Company
(“Employee”) pursuant to the Company’s 2003 Incentive Stock and Awards Plan (the
“Plan”).

 

WHEREAS, the Company believes it to be in the best interests of the Company, its
subsidiaries and its shareholders for the Employee to obtain or increase the
Employee’s stock ownership interest in the Company in order that the Employee
will have a greater incentive to work for and manage the Company’s affairs in
such a way that its shares may become more valuable.

 

WHEREAS, the Compensation and Benefits Committee of the Board of Directors of
the Company (the “Committee”) has authorized the grant of shares of the Common
Stock of the Company (“Stock”) to the Employee, subject to the restrictions
provided herein.

 

NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements herein set forth, the Company and the Employee mutually covenant and
agree as follows:

 

1.             Award of Restricted Stock.  Subject to the terms and conditions
of this Agreement, Employee is granted {INSERT NUMBER OF SHARES} shares of Stock
(hereinafter such shares are referred to as the “Restricted Shares”).

 

2.             Restricted Shares.  Employee hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:

 

a.             Forfeiture Restrictions.  To the extent provided in paragraph b.,
but subject to the remaining provisions of this paragraph a., the Restricted
Shares may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of, and shall be forfeited by the Employee
for no consideration in the event of the Employee’s termination of employment
from the Company for any reason other than death, Disability (as hereinafter
defined) or Retirement (as hereinafter defined).  The foregoing prohibition
against transfer and the obligation to forfeit and surrender the Restricted
Shares upon termination of employment are herein referred to as the “Forfeiture
Restrictions.”  Notwithstanding the foregoing, the Employee may transfer
Restricted Shares prior to the lapse of Forfeiture Restrictions, only to (i) the
Employee’s spouse, children or grandchildren (“Immediate Family Members”); (ii)
a trust or trusts for the exclusive benefit of such Immediate Family Members; or
(iii) a partnership in which such Immediate Family Members are the only
partners.  The transfer will

 

--------------------------------------------------------------------------------


 

be effective only if the Employee receives no consideration for such transfer. 
Subsequent transfers of transferred Restricted Shares are prohibited except
transfers to those persons or entities to which the Employee could have
transferred such Awards, or transfers otherwise in accordance with this
paragraph a.  Any attempted transfer not permitted under this Section shall be
null and void and have no legal effect.  The Forfeiture Restrictions shall be
binding upon and enforceable against any transferee of the Restricted Shares.

 

b.             Lapse of Forfeiture Restrictions.  Subject to paragraph c., the
Forfeiture Restrictions shall lapse as to the Restricted Shares in accordance
with the following schedule, provided that Employee has been continuously
employed by the Company from the Grant Date through the applicable lapse date:
{SELECT THE APPROPRIATE ALTERNATIVE(S) BELOW}

 


{ALTERNATIVE 1—THE FORFEITURE RESTRICTIONS SHALL LAPSE ON {INSERT LAPSE DATE –
MUST BE A LEAST THREE YEARS FROM GRANT DATE}.


 


{ALTERNATIVE 2—THE FORFEITURE RESTRICTIONS SHALL LAPSE AS TO {INSERT NUMBER}
RESTRICTED SHARES ON {INSERT FIRST LAPSE DATE – MUST BE A LEAST THREE YEARS FROM
GRANT DATE }  AND THE RESTRICTIONS THAT APPLY TO THE REMAINING RESTRICTED STOCK
SHARES SHALL LAPSE OR EXPIRE ON {INSERT OPTION DATE}.


 


{ALTERNATIVE 3—THE FORFEITURE RESTRICTIONS SHALL LAPSE AS TO RESTRICTED SHARES
ACCORDING TO THE FOLLOWING VESTING SCHEDULE {INSERT VESTING SCHEDULE WITH
VESTING PERCENTAGES AND VESTING DATE OR SERVICE REQUIREMENTS – FIRST VESTING
MUST BE A LEAST THREE YEARS FROM GRANT DATE}.


 


{ALTERNATIVE 4 – THE FORFEITURE RESTRICTIONS SHALL LAPSE AS TO {INSERT NUMBER OF
RESTRICTED SHARES} UPON THE SATISFACTION OF THE FOLLOWING PERFORMANCE GOALS:
{INSERT PERFORMANCE GOALS—SEE SECTION 12(R) OF THE PLAN}.


 

If the Employee takes an approved unpaid leave of absence from the Company, the
Committee may, in its sole discretion, extend the lapse date(s) to take into
account the period(s) during which the Employee was not actively employed by the
Company.  The Committee, in its sole discretion, may accelerate the lapse
date(s) for all or any portion of an Employee’s Restricted Shares under such
terms as the Committee deems appropriate upon termination of employment for any
reason other than for Cause (as hereinafter defined).

 

c.             Immediate Lapse of Forfeiture Restrictions.  In the event of (i)
the Employee’s termination of employment from the Company by reason of death,
Disability (as hereinafter defined), or Retirement (as hereinafter defined), the
Forfeiture Restrictions shall immediately lapse as to any Restricted Shares
which

 

2

--------------------------------------------------------------------------------


 

are subject to such restrictions on the date of such termination of employment,
as applicable.

 

d.             Adjustments and Change of Control.  The number and type of shares
subject to this Agreement may be adjusted, or this Agreement may be assumed,
cancelled or otherwise changed, in the event of certain transactions, as
provided in Section 11 of the Plan.  Upon a change of control, as defined in the
Plan, the Employee shall have the rights specified in Section 11 of the Plan.

 

e.             Definitions.  When used herein, the following terms shall have
the meanings ascribed as follows:

 

i.              “Cause” means termination of employment as a result of (i) the
failure of the Employee to perform or observe any of the material terms or
provisions of any written employment agreement between the Employee and the
Company or its subsidiaries or, if no written agreement exists, the gross
dereliction of the Employee’s duties with respect to the Company; (ii) the
failure of the Employee to comply fully with the lawful directives of the Board
of Directors of the Company or its subsidiaries, as applicable, or the officers
or supervisory employees to whom the Employee is reporting; (iii) the Employee’s
dishonesty, misconduct, misappropriation of funds, or disloyalty or
disparagement of the Company, any of its subsidiaries, or its management or
employees; or (iv) other proper cause determined in good faith by the
Committee.  Notwithstanding the foregoing, if the Employee is subject to a
written agreement with the Company or its subsidiaries that contains a
definition of “cause” that is different than the definition provided herein, the
definition of “cause” in such other agreement shall apply in lieu of the
definition provided herein.

 

ii.             “Disability” means permanently and totally disabled within the
meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

 

iii.            “Retirement” means termination of employment from the Company
and its subsidiaries on or after reaching the earlier of age sixty (60) or the
first of the month following the date on which the Participant’s attained age
plus years of service with the Company and its subsidiaries equal eighty (80).

 

3.             Certificate.  While a Restricted Share remains subject to any
Forfeiture Restrictions, the Company may, at the Committee’s discretion, issue
one or more certificates representing such Restricted Share, with an appropriate
restrictive legend, and/or maintain possession of the certificate representing
the Restricted Share (with or without a legend) and/or take any other action
that the Committee deems necessary or advisable to enforce the limitations under
this Agreement.  The following is an example of an appropriate legend:

 

The sale or other transfer of the shares of Stock represented by this
certificate, whether voluntary or by operation of law, is subject to certain
restrictions set forth in a Restricted Stock Agreement, dated as of
                , 20    , by and between

 

3

--------------------------------------------------------------------------------


 

The Manitowoc Company, Inc. and the registered owner hereof.  A copy of such
Agreement may be obtained from the Secretary of The Manitowoc Company, Inc.

 

After (i) the Forfeiture Restrictions have lapsed with respect to a Restricted
Share, and (ii) the receipt by the Company from the Employee of the certificate
with legend representing such Restricted Share (if such a certificate had been
issued to the Employee), the Company will deliver to the Employee a certificate
representing such Restricted Share, free of any legend pertaining to any
Forfeiture Restrictions, and such Restricted Share shall thereupon be free of
all Forfeiture Restrictions other than those imposed by law.  Notwithstanding
the foregoing, the Company shall not be required to deliver any fractional share
of Company stock but may pay, in lieu thereof, the Fair Market Value (determined
as of the date that the restrictions lapse) of such fractional share of Company
stock, to the Employee or the Employee’s estate, as the case may be.

 

4.             Transfer After Lapse of Restrictions.  To the extent the
Forfeiture Restrictions have lapsed, the Restricted Shares shall thereafter be
transferable by the Employee, subject to the terms of any Shareholder’s
Agreement then in effect, provided that the Employee agrees for himself and his
heirs, legatees and legal representatives, with respect to all shares of Stock
acquired pursuant to the terms and conditions of this Agreement (or any shares
of Stock issued pursuant to a stock dividend or stock split thereon or any
securities issued in lieu thereof or in substitution or exchange therefor),

 

a.             that the Employee and the Employee’s heirs, legatees and legal
representatives will not sell or otherwise dispose of such shares except
pursuant to a registration statement filed by the Company that has been declared
effective by the Securities and Exchange Commission under the Securities Act of
1933 (the “Act”), or except in a transaction which is determined by counsel to
the Company to be exempt from registration under the Act and any applicable
state securities laws; and

 

b.             to execute and deliver to the Company such investment
representations and warranties, and to take such other actions, as counsel for
the Company determines may be necessary or appropriate for compliance with the
Act and any applicable securities laws.

 

5.             Voting Rights, Dividends and Other Distributions. Following the
issuance of the Restricted Shares under Paragraph 3 and while the Restricted
Shares are subject to the Forfeiture Restrictions of Paragraph 2, the Employee
shall be entitled to:

 

a.             exercise full voting rights with respect to such Restricted
Shares, and

 

b.             receive all dividends or distributions paid with respect to such
Restricted Shares.  If any such dividends or distributions are paid in shares of
Stock, such shares shall be subject to the same restrictions as the Restricted
Shares with respect to which they were paid.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, no dividends or distributions shall be payable to
the Employee with respect to, and the Employee shall not have the right to vote
the Restricted Shares with respect to, record dates occurring prior to the Grant
Date, or with respect to record dates occurring on or after the date, if any, on
which the Employee has forfeited the Restricted Shares.

 

6.             Withholding of Tax.  To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in income
to Employee for federal or state income tax purposes, the Employee shall deliver
to the Company at the time of such receipt or lapse, as the case may be, such
amount of money as the Company may require to meet its withholding obligation
under applicable tax laws or regulations, and, if Employee fails to do so, the
Company is authorized to withhold from any cash remuneration then or thereafter
payable to Employee any tax required to be withheld by reason of such resulting
compensation income.

 

7.             Powers of Company Not Affected.  The existence of this Agreement
or the Restricted Shares herein granted shall not affect in any way the right or
power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred, or prior
preference stock ahead of or affecting the Stock or the rights thereof, or
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

8.             Employment.  The granting of Restricted Shares under this
Agreement shall not be construed as granting to the Employee any right with
respect to continued employment by the Company.  Any question as to whether and
when there has been a termination of Employee’s employment with the Company
shall be determined by the Committee and its determination shall be final.

 

9.             Interpretation.  As a condition of the granting of the Restricted
Shares, the Employee agrees for himself and his legal representatives, that any
dispute or disagreement which may arise under or as a result of or pursuant to
this Agreement shall be determined by the Committee in its sole discretion, and
any interpretation by the Committee of the terms of this Agreement shall be
final, binding and conclusive.

 

10.           Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, the Company its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.  This
Agreement shall be binding upon, and inure to the benefit of the Employee, the
Employee’s legal representatives and heirs.  This Agreement may not be assigned
by the Employee, and any attempted assignment shall be null and void and of no
legal effect.

 

11.           Amendment or Modification.  Except as otherwise provided herein,
no term or provision of this Agreement may be modified or amended except as
provided in Section 9 of the Plan.

 

5

--------------------------------------------------------------------------------


 

12.           Governing Law.  This Agreement shall be governed by the internal
laws of the state of Wisconsin as to all matters, including but not limited to
matters of validity, construction, effect, performance and remedies.  Any legal
action or proceeding with respect to the Plan or this option may only be brought
and determined in a court sitting in the County of Manitowoc, or the Federal
District Court for the Eastern District of Wisconsin.  The Company may require
that the action or proceeding be determined in a bench trial.

 

ALL PARTIES ACKNOWLEDGE THAT THE RESTRICTED SHARES ARE GRANTED UNDER AND
PURSUANT TO THE PLAN, WHICH SHALL GOVERN ALL RIGHTS, INTERESTS, OBLIGATIONS, AND
UNDERTAKINGS OF BOTH THE COMPANY AND THE EMPLOYEE.  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS
AGREEMENT, THE PROVISIONS OF THE PLAN SHALL CONTROL.  ALL CAPITALIZED TERMS NOT
OTHERWISE DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANINGS ASSIGNED TO SUCH
TERMS IN THE PLAN.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Employee has hereunto affixed the Employee’s
hand as of the day and year first above written.

 

 

 

THE MANITOWOC COMPANY, INC.

 

(the “Company”)

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

[Name of Employee]

 

 

6

--------------------------------------------------------------------------------